Exhibit 10.20

 

1-800-FLOWERS.COM, INC.

2003 Long Term Incentive and Share Award Plan

RESTRICTED SHARE AGREEMENT

 

THIS AGREEMENT, dated as of                     , 201 , between
1-800-Flowers.Com, Inc. (the “Company”), a Delaware corporation, and
                               (the “Participant”).

 

WHEREAS, the Participant has been granted the following award under the
Company’s 2003 Long Term Incentive and Share Award Plan (the “Plan”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows.

 

1.             Award of Shares.  Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference, the Participant is hereby
awarded                              Restricted Shares (the “Award”), subject to
the terms and conditions of the Plan and those herein set forth.  The Award is
granted as of                     , 201  (the “Date of Grant”).  Capitalized
terms used herein and not defined shall have the meanings set forth in the
Plan.  In the event of any conflict between this Agreement and the Plan, the
Plan shall control.

 

2.             Terms and Conditions.  It is understood and agreed that the Award
of Restricted Shares evidenced hereby is subject to the following terms and
conditions:

 

(a)           Vesting of Award.  Subject to Section 2(b) below and the other
terms and conditions of this Agreement, this Award shall become vested in full
on the            anniversary of the Date of Grant; provided, however that the
Award shall become immediately vested in full upon (i) a Change of Control of
the Company, or (ii) the Participant’s Termination of Service due to his or her
death or “Permanent Disability” (as defined below).  “Permanent Disability”
shall mean the inability of the Participant to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which is expected to result in death or has lasted or can be expected to last
for a continuous period of twelve (12) months or more.  Unless otherwise
provided by the Committee, all dividends and other amounts receivable in
connection with any adjustments to the Shares under Section 4(c) of the Plan
shall be subject to the vesting schedule in this Section 2(a) and shall be paid
to the Participant upon any vesting of the Award in respect of which such
dividends or other amounts are payable.

 

(b)           Termination of Service; Forfeiture of Unvested Shares.  In the
event of Termination of Service of the Participant (other than due to the
Participant’s death or Permanent Disability) prior to the date the Award
otherwise becomes vested, the unvested portion of the Award shall immediately be
forfeited by the Participant and become the property of the Company.  For
purposes hereof, “Termination of Service” means the termination of the
Participant’s employment, consulting services or directorship with the Company,
its Subsidiaries and its Affiliates, as the case may be.  A Participant employed
by, a Director of, or a consultant to a Subsidiary of the Company or one of its
Affiliates shall also be deemed to incur a Termination of Service if the
Subsidiary of the Company or Affiliate ceases to be such a Subsidiary or an
Affiliate, as the case may be, and the Participant does not immediately
thereafter become an employee or director of, or a consultant to, the Company,
another Subsidiary of the Company or an Affiliate.  However, unless so
determined by the Committee, “Termination of Service” shall

 

--------------------------------------------------------------------------------


 

not include a change in status from an employee, director or consultant of the
Company, a Subsidiary of the Company or an Affiliate to another such status. 
Temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Company and its Subsidiaries and Affiliates
shall not be considered a Termination of Service.

 

(c)           Certificates.  Each certificate or other evidence of ownership
issued in respect of Restricted Shares awarded hereunder shall be deposited with
the Company, or its designee, together with, if requested by the Company, a
stock power executed in blank by the Participant, and shall bear a legend
disclosing the restrictions on transferability imposed on such Restricted Shares
by this Agreement (the “Restrictive Legend”).  Upon the vesting of Restricted
Shares pursuant to Section 2(a) hereof and the satisfaction of any withholding
tax liability pursuant to Section 5 hereof, the certificates evidencing such
vested Shares, not bearing the Restrictive Legend, shall be delivered to the
Participant or other evidence of vested Shares shall be provided to the
Participant.

 

(d)           Rights of a Stockholder.  Prior to the time a Restricted Share is
fully vested hereunder, the Participant shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share.  During such period,
the Participant shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to
Section 2(a) hereof) at the time paid on such Restricted Shares.

 

(e)           No Right to Continued Employment.  This Award shall not confer
upon the Participant any right with respect to continuance of employment by the
Company nor shall this Award interfere with the right of the Company to
terminate the Participant’s employment at any time.

 

3.             Transfer of Shares.  The Shares delivered hereunder, or any
interest therein, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable federal and state securities
laws or any other applicable laws or regulations and the terms and conditions
hereof.

 

4.             Expenses of Issuance of Shares.  The issuance of stock
certificates hereunder shall be without charge to the Participant.  The Company
shall pay, and indemnify the Participant from and against any issuance, stamp or
documentary taxes (other than transfer taxes) or charges imposed by any
governmental body, agency or official (other than income taxes) by reason of the
issuance of Shares.

 

5.             Withholding.  No later than the date of vesting of (or the date
of an election by the Participant under Section 83(b) of the Code with respect
to) the Award granted hereunder, the Participant shall pay to the Company or
make arrangements satisfactory to the Committee regarding payment of any
federal, state or local taxes of any kind required by law to be withheld at such
time with respect to such Award and the Company shall, to the extent permitted
or required by law, have the right to deduct from any payment of any kind
otherwise due to the Participant, federal, state and local taxes of any kind
required by law to be withheld at such time.  Notwithstanding any provision to
the contrary, unless otherwise determined by the Committee, the Company shall
withhold Shares to pay the minimum amount of applicable withholding taxes
resulting from the Award in accordance with any rules or regulations of the
Committee then in effect.

 

6.             References.  References herein to rights and obligations of the
Participant shall apply, where appropriate, to the Participant’s legal
representative or estate without regard to whether

 

2

--------------------------------------------------------------------------------


 

specific reference to such legal representative or estate is contained in a
particular provision of this Agreement.

 

7.             Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

 

If to the Company:

 

1-800 Flowers.Com, Inc.

One Old Country Road

Suite 500

Carle Place, NY 11514

 

Attn.:  Gerard M. Gallagher

 

If to the Participant:

 

At the Participant’s most recent address shown on the Company’s corporate
records, or at any other address which the Participant may specify in a notice
delivered to the Company in the manner set forth herein.

 

8.             Governing Law.  The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of the State of New York without
resort to that State’s conflict-of-laws rules.  Each party hereto agrees to
submit to the exclusive jurisdiction of the United States District Court for the
Eastern District of New York or the Supreme Court of the State of New York,
County of Nassau in any action or proceeding arising out of or relating to this
Agreement.

 

9.             Counterparts.  This Agreement may be executed in two
counterparts, each of which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

1-800 FLOWERS.COM, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Participant

 

3

--------------------------------------------------------------------------------